Citation Nr: 1445512	
Decision Date: 10/15/14    Archive Date: 10/22/14

DOCKET NO.  09-27 100	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim for entitlement to service connection for condyloma acuminata, claimed as a skin disorder.

2.  Entitlement to a rating in excess of 20 percent from October 1, 2008, to February 23, 2011, and a rating in excess of 40 percent from February 23, 2011, to November 14, 2012, to include restoration of a 100 percent rating, for adenocarcinoma of the prostate, status post radical prostatectomy.


REPRESENTATION

Appellant represented by:	The American Legion




ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1969 to April 1971.  This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

The record before the Board consists of the Veteran's paper claims files and electronic files known as Virtual VA and the Veterans Benefits Management System.

The rating issue on appeal is addressed in the REMAND that follows the ORDER section of this decision.


FINDINGS OF FACT

1.  A February 2007 rating decision denied the claim of entitlement to service connection for condyloma acuminata, claimed as skin disorder; the Veteran did not appeal the decision. 

2.  Evidence received subsequent to the February 2007 rating decision is cumulative or redundant of the evidence previously of record, does not relate to an unestablished fact necessary to substantiate the claim, and is not sufficient to raise a reasonable possibility of substantiating the claim.





CONCLUSION OF LAW

New and material evidence has not been submitted to reopen the claim for service connection for condyloma acuminata, claimed as a skin disorder.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim. 

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant. 

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Additionally, in March 2006, the Court held that because the terms "new" and "material" in a new and material evidence claim have specific, technical meanings that are not commonly known to VA claimants, when providing the notice required by the VCAA, it is necessary, in most cases, for VA to inform claimants seeking to reopen a previously and finally disallowed claim of the unique character of the evidence that must be presented.  To satisfy this requirement, the Secretary is required to look at the bases for the denial in the prior decision and to provide the claimant with a notice letter that describes what evidence would be necessary to substantiate those elements required to establish service connection that were found insufficient in the previous denial.  Kent v. Nicholson, 20 Vet. App. 1, 9-10 (2006). 

The record reflects that the Veteran was provided all required notice in a pre-adjudication letter mailed in April 2009. 

The Veteran's service treatment records and VA outpatient treatment records have been obtained.  The Veteran has not identified any additional, existing evidence that could be obtained to substantiate the claim.  The Board is also unaware of any such evidence. 

Although no VA examination was provided and no VA medical opinion was obtained in response to the claim to reopen, VA is not obliged to provide an examination or obtain an opinion in response to a claim to reopen if new and material has not been received.  See 38 C.F.R. § 3.159(c)(4).  

Therefore, the Board is also satisfied that VA has satisfied its duty to assist the Veteran.  

Accordingly, the Board will address the merits of the claim to reopen.



Legal Criteria

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  An exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Moreover, new and material evidence received prior to the expiration of the appeal period, or prior to the appellate decision if a timely appeal has been filed, will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  38 C.F.R. § 3.156(b).

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

The Court has interpreted the language of 38 C.F.R. § 3.156(a) as creating a low threshold, and viewed the phrase "raises a reasonable possibility of substantiating the claim" as "enabling rather than precluding reopening."  The Court emphasized that the regulation is designed to be consistent with 38 C.F.R. § 3.159(c)(4), which "does not require new and material evidence as to each previously unproven element of a claim."  Shade v. Shinseki, 24 Vet. App. 110 (2010).  See also Evans v. Brown, 9 Vet. App. 273, 284 (1996) (the newly presented evidence need not be probative of all the elements required to award the claim, but only need to be probative in regard to each element that was a specified basis for the last disallowance).

For the purpose of establishing whether new and material evidence has been submitted, the credibility of evidence is presumed unless the evidence is inherently incredible or consists of statements that are beyond the competence of the person or persons making them.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992); Meyer v. Brown, 9 Vet. App. 425, 429 (1996); King v. Brown, 5 Vet. App. 19, 21 (1993). 

Factual Background and Analysis

The Veteran's claim for service connection for "skin condition" was originally denied in a February 2007 rating decision.  The RO determined service connection was not warranted because the evidence of record did not show condyloma acuminata was incurred in service.  The Veteran did not appeal the February 2007 decision.  Reopening of the claim was denied in the March 2010 rating decision on appeal.  In his August 2010 notice of disagreement, the Veteran asserted his condition was proximately caused by exposure to Agent Orange.  

Evidence from the San Juan VA Medical Center (VAMC), added to the record since the original February 2007 RO decision, continues to show the post-service presence of condyloma acuminate.  It does not suggest that the disorder began during service or is otherwise related to the Veteran's active service.  Therefore, the evidence is cumulative of the evidence previously of record and is not material.  

The Veteran's statement linking the disorder to herbicide exposure in service is new but it is not material since he does not possess the expertise required to provide a competent opinion linking the disorder to herbicide exposure.

In sum, the evidence added to the record since the February 2007 rating decision is either cumulative of the evidence previously of record or does not relate to an unestablished fact necessary to substantiate the claim and is not sufficient to raise a reasonable possibility of substantiating the claim.  Therefore, it is not new and material, and reopening of the claim is not warranted.





ORDER

The Board having determined that new and material evidence has not been submitted, reopening of the claim for service connection for condyloma acuminata, claimed as a skin disorder, is denied.


REMAND

The Board is of the opinion that additional development is required before the Veteran's remaining claim is decided.  The Veteran was granted service connected for adenocarcinoma of the prostate in an RO decision of December 2006, and a 100 percent rating was assigned at that time.  In its December 2006 decision, the RO indicated a 100 percent evaluation is to be assigned during active malignancy.  In a July 2008 decision, the RO reduced the prostate cancer evaluation to 10 percent, effective October 1, 2008.  The Veteran filed a notice of disagreement in October 2008.  In a May 2009 decision, the RO increased the Veteran's disability evaluation to 20 percent, effective October 1, 2008.  The RO subsequently again increased the Veteran's disability rating to 40 percent in a February 2013 decision, effective February 23, 2011. 

Following the February 2013 RO decision, the Veteran submitted a letter from his treating physician, which indicates he experienced a recurrence of his prostate cancer, and required radiation therapy from November 2012 to February 2013.  An RO decision of May 2014 assigned a 100 percent evaluation from November 15, 2012, indicating this was the date the Veteran began radiotherapy treatment; however, as noted above, a 100 percent evaluation is warranted during active malignancy.  The RO has not undertaken appropriate development to obtain the Veteran's private treatment records and has not obtained a medical opinion relative to whether the Veteran's adenocarcinoma of the prostate remained active throughout the period on appeal.  

In light of these circumstances, the case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington DC, for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the Veteran's claim, to include pertinent private treatment records from Dr. Rafael Matos Mercado and any more recent treatment records related to the claimed disability from the San Juan VAMC.  If any requested records are not available, the record should be annotated to reflect such and the Veteran notified in accordance with 38 C.F.R. § 3.159(e).

2.  Then, the RO or the AMC should arrange for all pertinent evidence of record to be reviewed by a physician with sufficient expertise to determine whether the Veteran's prostate cancer has remained active throughout the period on appeal.  Specifically, the physician should express an opinion as to whether there is a 50 percent or better probability that the Veteran's prostate cancer remained active throughout the period on appeal.  If the physician determines the Veteran's prostate cancer entered a remission state during the period of the appeal, the physician should state when that occurred, identify the evidence used to make this determination, and also, to the extent possible, indicate the date the Veteran's prostate cancer re-entered an active state.  

A complete rationale must be provided for any proffered opinions.  If the examiner is unable to provide any required opinion, he or she should explain why.  If an opinion cannot be provided without resorting to speculation, the examiner should provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question.

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the issue on appeal.  If the benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded the requisite opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted.

The appellant need take no action unless he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


